DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Non-Responsive Amendment
"When claim text with markings is required: All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text." (See MPEP, 37 C.F.R. 1.121 (c)(2)). 
In the current amendment filed 04/29/2021 applicant has made significant amendments to the claims, however applicant has failed to submit such claims with markings to indicate the changes which have been made relative to the immediate prior version of the claims. 
“A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number”. (See MPEP, 37 C.F.R. 1.121 (c)(5)).
In the current amendment filed 04/29/2021 applicant has improperly reinstated previously cancelled claim 14. As discussed above a claim may only be reinstated by adding the claim as a “new” claim with a new claim number, not by adding the claim as an original claim with the original claim number.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                



/Jason Pinheiro/Examiner, Art Unit 3715